TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00549-CV



   In re Honorable Jennifer Tharp, Criminal District Attorney of Comal County, Texas


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                          MEMORANDUM OPINION



              The State’s application for emergency temporary stay and petition for writ of

mandamus are denied. See Tex. R. App. P. 52.8(a).



                                           __________________________________________
                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: August 16, 2012